COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 BRUCE EZELL,                                                  No. 08-20-00238-CV
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                          County Court at Law No. 2
                                                 §
 SCOTT R. CRAWLEY,                                            of Travis County, Texas
                                                 §
                            Appellee.                        (TC # C-1-CV-20-003262)

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 12, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Evan A. Johnston, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before February 12, 2021.

       IT IS SO ORDERED this 22nd day of January, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.